     Case 4:18-cv-00338-Y Document 28 Filed 06/17/19 Page 1 of 5 PageID 258
                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

ALEJANDRO JARAMILLO                             §
                                                §
                Plaintiff                       §
                                                §
v.
                                                §         CIVIL ACTION NO. 4:18-CV-00338-Y
                                                §
LIBERTY MUTUAL INSURANCE                        §
COMPANY                                         §
                                                §
                Defendant                       §


PLAINTIFF’S BRIEF IN SUPPORT OF HIS RESPONSE TO DEFENDANT’S MOTION
                 TO CAP PLAINITFF’S ATTORNEYS’ FEES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Alejandro Jaramillo, Plaintiff in the above enumerated and entitled civil

action and files this, his Brief in Support of His Response to Defendant’s Motion to Cap Attorneys’

Fees. In support thereof, Plaintiff would like to respectfully show unto this Honorable Court as

follows:

                                     I.      INTRODUCTION

     Plaintiff has given sufficient presuit notice to Defendant, Liberty Mutual Insurance Company

pursuant to Section 542A.003 of the Texas Insurance Code. This case involves a property

insurance dispute arising out of a March 23, 2016 hail and windstorm that occurred in Colleyville,

Texas. Plaintiff has sued Defendant alleging breach of contract, breach of the duty of good faith

and fair dealing, violations of the Texas Insurance Code and violations of the Texas Deceptive

Trade Practices Act.



_____________________________________________________________________________________________
Plaintiff’s Brief in Support of His Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’
Fees                                                                                      Page | 1
   Case 4:18-cv-00338-Y Document 28 Filed 06/17/19                   Page 2 of 5 PageID 259


   Defendant’s Motion to Cap Plaintiff’s Attorney’s Fees should be denied for the reasons

outlined in this Brief and in the exhibits attached hereto.

                            II.     ARGUMENT AND AUTHORITIES

       Under Texas Insurance Code Section 542A.003(b) the notice required under this section

must provide: (1) a statement of the acts or omissions giving rise to the claim; (2) the specific

amount alleged to be owed by the insurer on the claim for damage to or loss of covered property;

and, (3) the amount of reasonable and necessary attorney’s fees incurred by the claimant,

calculated by multiplying the number of hours actually worked by the claimant’s attorney, as of

the date the notice is given and as reflected in contemporaneously kept time records, by an hourly

rate that is customary for similar legal services. Additionally, under Texas Insurance Code Section

542A.003(c), if any attorney gives the notice required under this section on behalf of a claimant,

the attorney or representative shall: provide a copy of the notice to the claimant; and include in the

notice a statement that a copy of the notice was provided to the claimant.

       Further, under Section 542A.003(d), presuit notice under Subsection (a) is not required if

giving notice is impracticable because: the claimant has a reasonable basis for believing there is

insufficient time to give the presuit notice before the limitations period will expire.

       A. Defendant’s Motion Should Be Denied Because There Was a Reasonable Basis for
          Believing There Was Insufficient Time to Give the Presuit Notice Before the
          Limitations Period Would Expire.

       Plaintiff originally filed this lawsuit on March 23, 2018. Prior to the filing of the lawsuit,

Plaintiff’s counsel sent several correspondence letters to Defendant. First, on December 8, 2017,

Plaintiff’s counsel provided Defendant with a Letter of Representation indicating that the Plaintiff

was now represented by legal counsel regarding his insurance claim and requesting, among other

items, a certified copy of the insurance policy. Second, on February 6, 2018, Plaintiff’s counsel
_____________________________________________________________________________________________
Plaintiff’s Brief in Support of His Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’
Fees                                                                                      Page | 2
   Case 4:18-cv-00338-Y Document 28 Filed 06/17/19                    Page 3 of 5 PageID 260


provided Defendant with a presuit notice letter in compliance with the requirements set forth in

the Texas Insurance Code. Presuit Notice Letter, attached hereto as Exhibit A.

       The date of loss in this matter is March 23, 2016. This lawsuit was filed on March 23,

2018—two years after the date of loss—in order to avoid having the claim barred should the

insurance policy contain a provision that the statute of limitations to file a legal claim is two years

from the date of loss.

       Plaintiff’s counsel provided the presuit notice to Defendant as soon as reasonably possible

after being retained in the matter and receiving all items necessary to draft the presuit notice letter

and include all information required by the statute to be included in such presuit notice.

       Therefore, Plaintiff’s statutory obligation to provide presuit notice under the Texas

Insurance Code to Defendant is excused by Section 542A.003(d) which provides that presuit notice

is not required to be given in circumstances in which it is impracticable because of a reasonable

belief that the statute of limitations will soon expire. Thus, Defendant’s Motion to Cap Plaintiff’s

Attorneys’ Fees should be denied.

       Additionally, the February 6, 2018 presuit notice letter sent to Defendant includes all of

the statutorily required items and information and is, therefore, in compliance with Section

542A.003 of the Texas Insurance Code. The presuit notice letter contains several paragraphs

outlining the acts and omissions giving rise to the claim as well as the specific amount of actual

damages and attorney’s fees being claim. Moreover, the presuit notice letter was provided to the

insured and does contain a sentence advising Defendant of that fact. For these reasons and the

reasons stated in foregoing paragraphs, Defendant’s Motion to Cap Plaintiff’s Attorneys’ Fees

should be, in all things, denied.



_____________________________________________________________________________________________
Plaintiff’s Brief in Support of His Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’
Fees                                                                                      Page | 3
    Case 4:18-cv-00338-Y Document 28 Filed 06/17/19                 Page 4 of 5 PageID 261


                                 III.   CONCLUSION AND PRAYER

        WHEREFORE, PREMISES CONSIDERED, for the reasons detailed in this Brief,

Defendant’s Motion to Cap Plaintiff’s Attorneys’ Fees should be, in all things, denied. Plaintiff

respectfully prays that this Honorable Court enter an Order denying Defendant’s Motion to Cap

Plaintiff’s Attorneys’ Fees and for all such other and further relief to which the Plaintiff may show

himself to be justly entitled.

                                              Respectfully submitted,

                                              /s/ Heather E. Hall
                                              McCLENNY MOSELEY & ASSOCIATES,
                                              PLLC
                                              James M. McClenny
                                              State Bar No. 24091857
                                              Federal I.D. No. 2764142
                                              J. Zachary Moseley
                                              State Bar No. 24092863
                                              Federal I.D. No. 2706476
                                              Heather E. Hall
                                              State Bar No. 24089909
                                              516 Heights Boulevard
                                              Houston, Texas 77007
                                              Principal Office No. 713-334-6121
                                              Facsimile: 713-322-5953
                                              James@mma-pllc.com
                                              Zach@mma-pllc.com
                                              Heather@mma-pllc.com

                                              ATTORNEYS FOR PLAINTIFF




_____________________________________________________________________________________________
Plaintiff’s Brief in Support of His Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’
Fees                                                                                      Page | 4
   Case 4:18-cv-00338-Y Document 28 Filed 06/17/19                  Page 5 of 5 PageID 262


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 17, 2019 a true and correct copy of the foregoing was served
on all counsel of record, via the Court’s electronic filing system or as indicated below, pursuant to
Federal Rules of Civil Procedure 5(b), as follows:

   Tillman Batchelor LLP
   Mark D Tillman
   Colin R Batchelor
   Jackson Philip Mabry
   State Bar No.: 24078894
   5605 N Macarthur Blvd Ste 560
   Irving, TX 75038-2622
   Office: (214) 492-5721
   Fax: (214) 492-5721
   jackson.mabry@tb-llp.com
   mark.tillman@tb-llp.com
   colin.batchelor@tb-llp.com
                                                      /s/ Heather E. Hall
                                                      Heather E. Hall




_____________________________________________________________________________________________
Plaintiff’s Brief in Support of His Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’
Fees                                                                                      Page | 5
